10-1954-ag
         Marku v. Holder
                                                                                       BIA
                                                                                 Brennan, IJ
                                                                               A097 965 534
                                                                               A097 965 535
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                        Circuit Judges.
11       _______________________________________
12
13       LUC MARKU, ELIZABETA MARKU,
14                Petitioners,
15
16                         v.                                   10-1954-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONERS:                Michael J. Lacey, Grosse Pointe
24                                       Farms, Michigan.
25
26       FOR RESPONDENT:                 Tony West, Assistant Attorney
27                                       General; Jennifer Williams, Senior
28                                       Litigation Counsel; Lance L. Jolley,
29                                       Trial Attorney, Office of
30                                       Immigration Litigation, Civil
31                                       Division, United States Department
32                                       of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Petitioners Luc Marku and Elizabeta Marku

 6   (“Petitioners”), natives and citizens of Albania, seek

 7   review of an April 19, 2010 order of the BIA affirming the

 8   April 24, 2008 decision of Immigration Judge (“IJ”) Noel

 9   Brennan, pretermitting their asylum application and denying

10   their application for withholding of removal and relief

11   under the Convention Against Torture (“CAT”).     In re Marku,

12   No. A097 965 534/535 (B.I.A. Apr. 19, 2010), aff’g No. A097

13   965 534/535 (Immig. Ct. N.Y. City Apr. 24, 2008).     We assume

14   the parties’ familiarity with the underlying facts and

15   procedural history of the case.

16       Under the circumstances of this case, we have reviewed

17   both the BIA’s and IJ’s opinions.   See Yun-Zui Guan v.

18   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable

19   standards of review are well-established.     See 8 U.S.C.

20   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

21   (2d Cir. 2009).

22



                                  2
 1       In finding Petitioners not credible, the IJ reasonably

 2   relied on the false documents they submitted to the

 3   immigration court, including (1) an Italian passport, which

 4   Luc Marku testified that he acquired in Spain and used to

 5   enter the United States, (2) a copy of Luc Marku’s birth

 6   certificate, (3) a document indicating Luc Marku’s

 7   membership in the Democracy Party in Albania, (4) a document

 8   indicating that Luc Marku’s parents suffered persecution,

 9   and (5) a document indicating that Luc Marku had received

10   money from the Institute of Politically Persecuted

11   Integration.     See Siewe v. Gonzales, 480 F.3d 160, 170 (2d

12   Cir. 2007) (finding that “even ancillary evidence sometimes

13   supports” applying the doctrine falsus in uno, falsus in

14   omnibus).   Because the passport, which was not among the

15   documents Petitioners originally submitted to the asylum

16   office, bore the same photograph as the four previously

17   submitted fraudulent documents, the IJ reasonably inferred

18   that Petitioners had submitted the passport to mislead the

19   court regarding their date and place of entry into the

20   United States.    Moreover, as the IJ found, although Luc

21   Marku testified that he was not aware that fraudulent

22   documents were submitted to the asylum office on his behalf,

23   he, with new counsel, later resubmitted some of the same

                                     3
 1   fraudulent documents to the immigration court.

 2   Additionally, because Petitioners’ fraudulent evidence

 3   related to events at the heart of their claim—that Luc Marku

 4   suffered persecution based on his membership in the

 5   Democratic Party—the IJ reasonably relied on the false

 6   documents to call into question their credibility.     See

 7   Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir. 2003)

 8   (holding that, in pre-REAL ID Act cases, an adverse

 9   credibility determination must “bear a legitimate nexus” to

10   the applicant’s claim of persecution).

11       Because the agency reasonably concluded that

12   Petitioners were not credible either as to their date of

13   entry or their claim of a fear of future harm, the adverse

14   credibility determination in this case necessarily precludes

15   asylum, withholding of removal, and CAT relief, as all three

16   claims were based on the same factual predicate.     See Paul

17   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).     We decline

18   to address Petitioners’ unexhausted due process arguments.

19   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 124

20   (2d Cir. 2007).

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any stay of


                                   4
 1   removal that the Court previously granted in this petition

 2   is VACATED, and any pending motion for a stay of removal in

 3   this petition is DISMISSED as moot. Any pending request for

 4   oral argument in this petition is DENIED in accordance with

 5   Federal Rule of Appellate Procedure 34(a)(2), and Second

 6   Circuit Local Rule 34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




                                    5